Petrie, J.
This is another in a series of cases challenging title to accreted lands along the Pacific Ocean in Grays Harbor County.
Plaintiff asserts his title by reason of ownership of two tracts of platted property derived through mesne convey-*636anees from the original platter. Defendant, Ocean City Land Company, originally platted the property in 1925.1
The applicable law is simply stated. If, at the time it was recorded, the plat extended to the water’s edge, the owners of the tracts facing the ocean acquire title to the subsequent accretions. Wilson v. Howard, 5 Wn. App. 169, 486 P.2d 1172 (1971). If, at the time the plat was recorded, a strip of uplands intervened between the platted property and the water’s edge, the owners of the intervening uplands acquire title to the subsequent accretions. Spinning v. Pugh, 65 Wash. 490, 118 P. 635 (1911).
There is substantial evidence in the record to support the trial court’s finding, which declared:
The overall design of the plat was such as to give beach property to the purchasers. At the time the high tide of the Pacific Ocean inundated the western boundary of the Tracts involved in this litigation at least 50 per cent of the time.
Accordingly, we affirm the judgment which quieted title in the plaintiff who owns the tracts. We publish this opinion only to publicize one additional point.
On its face the plat shows a topographical feature identified as Connor Creek, which runs generally northward, and which lies westerly of the plaintiff’s tracts. There is nothing on the face of the plat to indicate that the lines of the creek or the Pacific Ocean are accurately drawn. Parol evidence is in order.
Defendant land company asserts that the identification of that creek conclusively establishes that upland intervened between plaintiff’s tracts and the ocean in 1925. The conclusion does not necessarily follow, and in this case the facts found by the trial court negate the conclusion. Testimony of witnesses, whose memories of the area date back to a relatively few years after 1925, pictured Connor Creek as *637ill-defined, shallow, shifting and regularly inundated by the Pacific Ocean in the vicinity of plaintiff’s tracts. The trial court obviously accepted that testimony and concluded the water’s edge of the Pacific Ocean extended at least up to the western boundary of plaintiff’s tracts. The existence of the creék, and its identification on the plat westerly of the tracts, do not preclude the trial court’s finding.
Judgment affirmed.
Armstrong, C. J., and Pearson, J., concur.

The complaint seeks to quiet title to the accretions against claims oí the State of Washington as well as defendant land company. The record shows that judgment against the State was entered in April 1968 and that judgment is not challenged.